                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

JOE J. MONGE,
ROSANA E. MONGE, and
JOSEPH J. MONGE, JR.,

                 Plaintiffs,

v.                                                                 No. 2:20-cv-01118-MV-SMV

NEVAREZ LAW FIRM, et al.,

                 Defendants.

                  MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiffs’ Second Amended

Complaint, Doc. 11, filed May 17, 2021.

Background

       United States Magistrate Judge Stephan M. Vidmar notified Plaintiffs that their original

307-page Complaint failed to comply with Rule 8 of the Federal Rules of Civil Procedure and

failed to state a claim on which relief can be granted. See Doc. 4 at 1-2, filed November 4, 2020.

Judge Vidmar explained that the original Complaint does not constitute a “short and plain

statement” of the claims showing that the pleader is entitled to relief and that the original

Complaint is “vague and ambiguous [making] it impossible for an opposing party formulate any

reasonable response to the Complaint.” Doc. 4 at 2. Judge Vidmar also notified Plaintiffs that

“many of the causes of action seek relief pursuant to various criminal statutes ... [and] [t]hose

criminal statutes do not provide for private civil causes of action.” Doc. 4 at 2. Finally, Judge

Vidmar stated:

       The Complaint also seeks relief pursuant to the Truth in Lending Act, 15
       U.S.C. § 1601 et seq. (“TILA”) and the Real Estate Settlement Procedures Act,
       12 U.S.C. § 2601 et seq. (“RESPA”) but does not cite which specific provisions of
       TILA and RESPA Plaintiffs allege Defendants violated. See [Doc. 1] at 113-14.
       TILA and RESPA do not provide a private right of action for every violation of
       TILA and RESPA. . . . A complaint must “give the defendant fair notice of what
       the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
       550 U.S. 544, 555 (2007).

Doc. 4 at 3. Judge Vidmar granted Plaintiffs leave to file an amended complaint.

       Judge Vidmar notified Plaintiffs that their Amended Complaint did not cure the

deficiencies in the original Complaint and stated: “The Amended Complaint is so vague that

Defendants cannot reasonably prepare a response because, with some exceptions, the allegations

do not identify which Defendants did what to Plaintiffs. . . . The Amended Complaint asserts claims

pursuant to TILA and RESPA but does not cite which specific provisions of TILA and RESPA

Plaintiffs allege Defendants violated. . . . The Amended Complaint also alleges violations of

criminal statutes.” Doc. 10, filed April 26, 2021. Judge Vidmar further stated that this case, which

arises from a foreclosure action in state court, “appears to be barred by the Rooker-Feldman

doctrine,” which “bars federal district courts from hearing cases ‘brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.’”

Doc. 10 at 3. Judge Vidmar ordered Plaintiffs to show cause why the Court should not dismiss

this action without prejudice for failure to cure the deficiencies in the original Complaint and why

this action is not barred by the Rooker-Feldman doctrine. Plaintiffs subsequently filed their

Second Amended Complaint.

Claims Based on Alleged Violations of Criminal Statutes

       Despite Judge Vidmar notifying Plaintiffs that “criminal statutes do not provide for private

civil causes of action,” the Second Amended Complaint alleges that some Defendants violated

criminal statutes. See Second Amended Complaint ¶¶ 15, 27, 34-35, 40, 61, 70 (asserting claims

                                                 2
pursuant to 18 U.S.C. § 1341, Frauds and swindles; 18 U.S.C. § 287, False, fictitious or fraudulent

claims; 18 U.S.C. § 1344, Bank fraud; 18 U.S.C. § 1029, Fraud and related activity in connection

with access devices; 18 U.S.C. § 1503, Influencing or injuring officer or juror generally; 18 U.S.C.

§ 241, Conspiracy against rights). The Court dismisses with prejudice those claims to the extent

that they are based on alleged violations of criminal statutes. See Kelly v. Rockefeller, 69 F. App’x

414, 415-416 (10th Cir. 2003) (criminal statutes do not provide for private civil causes of action).

Rooker-Feldman Doctrine

       Judge Vidmar notified Plaintiffs that their Amended Complaint appears to be barred by the

Rooker-Feldman doctrine stating:

       The doctrine “bars federal district courts from hearing cases ‘brought by state-court
       losers complaining of injuries caused by state-court judgments rendered before the
       district court proceedings commenced and inviting district court review and
       rejection of those judgments.’” Velasquez v. Utah, 775 F. App’x 420, 422 (10th
       Cir. 2019) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
       284 (2005)). In sum, “[w]here the relief requested would necessarily undo the state
       court’s judgment, Rooker-Feldman deprives the district court of jurisdiction.” Id.
       Here, this action arises out of a foreclosure action on real property “known as 105
       Thoroughbred Court, Santa Teresa, NM 88008.” [Doc. 9] at 10. In the foreclosure
       action, the Third Judicial District Court ordered that the mortgage on 105
       Thoroughbred Court is “foreclosed, together with all rights in the mortgaged
       property of [Joe Monge and Rosana Monge]” and that “Plaintiff [Bank of New
       York Mellon] [has] in rem judgment and [will] recover the total sum of
       $1,565,082.90.” See Order Granting Plaintiff’s Motion for in rem Summary
       Judgment, Default Foreclosure Judgment, and Order for Foreclosure Sale at 12–13,
       Bank of New York Mellon v. Monge, No. D-307-CV-2016-01838 (N.M. 3d Dist.
       Ct. Jan. 10, 2019). Here, Plaintiffs seek: to recover damages from Defendants
       arising from the “[i]llegal [f]oreclosure” in state court, “to quiet title,” and “a
       judicial declaration that the title to the Subject Property is vested in Plaintiffs alone
       and that . . . Defendants be declared to have no . . . estate, right, title[,] or interest
       in the subject property and that the Defendants . . . be forever enjoined from
       asserting any estate, right[,] title[,] or interest in the Subject Property.” [Doc. 9] at
       16. Thus, because Plaintiffs seek to undo the state-court judgment, it appears that
       this action is barred by the Rooker-Feldman doctrine. See Velasquez, 775 F. App’x
       at 422.




                                                   3
Order to Show Cause at 3-4, Doc. 10, filed April 26, 2021. Judge Vidmar ordered Plaintiffs to

show cause why this action is not barred by the Rooker-Feldman doctrine.

        In response to Judge Vidmar’s Order to Show Cause, Plaintiffs filed a Second Amended

Complaint in which Plaintiffs seek to undo the state-court judgment in that they: (i) “dispute

Defendants’ superior colorable claim to legal title and equitable title of the Prime Market Real

Property in question (hereafter, the ‘Real Property’), which is the subject of this instant action”;

(ii) state that “Defendants are equitably estopped and precluded from asserting an unsecured claim

against Plaintiffs’ estate”; (iii) seek “a judicial determination and declaration of its rights about the

Real Property”; (iv) state that the Bank of New York Mellon “has No Standing and No Authority

to foreclose on” Plaintiffs; and (v) state that the state-court judgment “must be vacated.”

        Plaintiffs assert that “[t]he state-court judgment was not ‘final’ for purposes of the Rooker-

Feldman doctrine because the state-court judgment was, Plaintiff alleges, unconstitutional and

Void.” Second Amended Complaint 39. Plaintiffs have not alleged any facts indicating that the

State of New Mexico Court of Appeals ruled that the state-court judgment was unconstitutional

and void, or that the State District Court amended or altered its judgment. See Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991) (“conclusory allegations without supporting factual

averments are insufficient to state a claim on which relief can be based . . . [and] in analyzing the

sufficiency of the plaintiff’s complaint, the court need accept as true only the plaintiff’s well-

pleaded factual contentions, not his conclusory allegations”). The Court dismisses Plaintiffs’

claims that are based on the state-court judgment as barred by the Rooker-Feldman doctrine.

Claims Pursuant to TILA and RESPA

        The Second Amended Complaint, like the original Complaint and the Amended Complaint,

seeks relief pursuant to the TILA and RESPA. Judge Vidmar notified Plaintiffs twice that: (i)



                                                   4
TILA and RESPA do not provide a private right of action for every violation of TILA and RESPA;

(ii) Plaintiffs have not cited which specific provisions of TILA and RESPA Plaintiffs allege

Defendants violated; and (iii) “A complaint must ‘give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.’” Doc. 4 at 3 (notifying Plaintiffs that the original

Complaint failed to state claims pursuant to TILA and RESPA); Doc. 10 at 2 (notifying Plaintiffs

that the Amended Complaint failed to state claims pursuant to TILA and RESPA).

       The Court dismisses Plaintiffs’ claims pursuant to TILA and RESPA as barred by the

statute of limitations. The Second Amended Complaint only makes the conclusory allegation that

eleven Defendants conspired to refuse “to provide a good faith estimate of the costs of the loans,

prior to closing.” Second Amended Complaint at 36. Plaintiffs allege that the failure to provide

an estimate of the costs of the loans violated TILA and RESPA’s disclosure requirements. See

Second Amended Complaint at 36. While Plaintiffs still have not identified the specific provisions

of TILA and RESPA that they allege Defendants violated, they cited 12 C.F.R 1024.30-.41, which

relate to disclosures regarding mortgage loans, suggesting that they are alleging that Defendants

violated TILA’s disclosure requirements for certain mortgages, 15 U.S.C. § 1639, and RESPA’s

disclosure requirement for the servicing of mortgage loans, 12 U.S.C. § 2605.         Actions for

violations of these provisions must be brought within three years of a violation.              See

15 U.S.C. § 1640; 12 U.S.C. § 2614. Plaintiffs do not state which loans are at issue here, but the

Second Amended Complaint references a “February 27, 2006 closing date,” and “a Uniform

Residential Loan Application” presented on January 10, 2006, on behalf of Plaintiffs Joe Monge

and Rosana Monge. Second Amended Complaint at 9, ¶ 10; at 17, ¶ 27.b. Claims based on any

alleged disclosure violations relating to these events would be barred by the three-year statute of

limitations. The Second Amended Complaint does not reference any loans as to which the failure



                                                5
to comply with the TILA and RESPA disclose requirements would have occurred within the

limitations period.

       IT IS ORDERED that this case is DISMISSED. Plaintiffs’ claims based on alleged

violations of criminal statutes are DISMISSED with prejudice. The remainder of Plaintiffs;

claims are DISMISSED without prejudice.



                                          _________________________________
                                          MARTHA VÁZQUEZ
                                          UNITED STATES DISTRICT JUDGE




                                            6
